Exhibit NATIONAL FINANCIAL PARTNERS CORP. COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands of dollars, except ratios) Six Months Ended June 30, 2010 Years Ended December31, 2009 2008 2007 2006 2005 Earnings Available for Fixed Charges: Income (loss) before income taxes (a) $ 33,352 $ (567,770 ) $ 41,809 $ 91,956 $ 101,361 $ 97,013 Add: Interest Expense (a) $ 8,481 $ 18,187 $ 19,832 $ 16,587 $ 6,291 $ 4,110 Amortization of debt-related expenses 979 2,380 1,932 1,723 559 920 Appropriate portion of rents (b) 3,771 9,297 7,306 5,400 4,280 3,640 Total Fixed Charges 13,231 29,864 29,070 23,710 11,130 8,670 Earnings available for fixed charges $ 46,583 $ (537,906 ) $ 70,879 $ 115,666 $ 112,491 $ 105,683 Fixed Charges: Interest Expense (a) $ 8,481 $ 18,187 $ 19,832 $ 16,587 $ 6,291 $ 4,110 Amortization of debt-related expenses 979 2,380 1,932 1,723 559 920 Appropriate portion of rents (b) 3,771 9,297 7,306 5,400 4,280 3,640 Total Fixed Charges $ 13,231 $ 29,864 $ 29,070 $ 23,710 $ 11,130 $ 8,670 Ratio of Earnings to Combined Fixed Charges and PreferredDividends (c) 3.52 x NM 2.44 x 4.88 x 10.11 x 12.19 x NM indicatesthe metric is not meaningful (a) Interest expense and Income before income taxes exclude interest expense accrued on uncertain tax positions. The Company recognizes accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense. As of June 30, 2010, the Company had accrued interest related to unrecognized tax benefits of $0.6 million. (b) Portion of rental expenses which is deemed representative of an interest factor, which is approximately twenty percent of total rental expense. (c) Earnings for the year ended December31, 2009 are inadequate to cover fixed charges and earnings available for fixed charges must be approximately $29.9 million in order to attain a ratio of earnings to fixed charges and preferred dividends of one-to-one.
